ORDER
Floreen Overall (hereinafter, “Appellant”) 1 claims the trial court erred in failing to reverse the decision of the Missouri Division of Social Services, Family Support Division (hereinafter, “the Agency”), denying her application for medical assistant benefits based upon its imposition of a transfer penalty. Appellant believes these transfers were for a purpose other than to qualify for medical assistance and hence, exempt.
We have reviewed the brief and the record on appeal and no error of law appears. The Agency’s decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).

. This appeal was brought by Willie Wendle, her personal representative, because Florren Overall passed away during the pendency of this litigation.